Title: From George Washington to Alexander Hamilton, 8 November 1790
From: Washington, George
To: Hamilton, Alexander



Sir
Mount Vernon Novr 8th 1790

I have received your letters of the 26th ult: & 1st Instt—The objection stated by you to the appointment of Mr Spence being conclusive, I now enclose a letter from Mr Wingate to me recommendatory of another Candidate, with my answer occasioned by the previous appointment of Mr Woodbury Langdon—but should that Gentleman finally determine not to accept, and you learn, on enquiry, that Colo. Rogers is qualified to discharge the duties of the office, I shall have no objection to appoint him.
The enclosed application from Captain Kelly, for the command of one of the revenue Cutters, will receive your consideration, and be compared with the pretentions of other applicants.
In my letter of the 4th instant I informed you that Capt: Taylor had declined his appointment—he has since in consequence of your letter to him, waited upon me & agreed to accept—Observing that he should pursue your instructions for superintending the building and equipment of the Vessel, he expressed a doubt what kind of Vessel could be built for the sum limitted, which would answer the purposes of the service. Swiftness of sailing being especially required, he thought that the pilot-boat

construction would be best on that account, though very inconvenient in point of accommodation; and he submitted the idea of taking such pilot boats as had, upon trial been found to excel in the requisite of sailing. I am Sir, Your Most Obt Servant

G: Washington

